Title: From Abigail Smith Adams to Harriet Welsh, 5 September 1815
From: Adams, Abigail Smith
To: Welsh, Harriet




Dear Harriet
Quincy Sepbr 5 1815


My correspondents increase so fast, that it puts out my eyes to write to them all. I have employd all this rainy morning in writing to Caroline to Abbe Shaw and to John Smith, the last Mail, did not give me the opportunity of writing to you this morning. I think with you that mrs A’s is a very good correspondent. She feels, what I experienced when I was in her situation; all is ceremony, all is show, few of the charities of life, are exhibited in high Life unless you can obtain notice by a dash—a stile, as it is calld, a grand monte, which would cost an American minister half a years sallery in one Evening, even tho according to English Hospitality your servants should furnish your candles and card’s
When mrs A. lived there in her youth she was under the care and protection of her parents the chief of the company they entertaind were Americans, her father being American consul, and himself a Native American—she knew only by report the manners of high life. she may now become acquainted with foreign ministers and their Ladies, but the united states have never given their ministers a sallery which will permit them to be conversant with the Nobility, except in the way of Buisness. men of learning and talents will value them and cultivate them in all Countries and societies. Beside the American minister cannot be very cordially received in their hearts, after such an assendency has been obtaind over them by his countrymen, both by land and sea ageless sea! there’s the Rub, Britania no longer rules the waves, and all Europe knows it—and all England feel it—
now I must write to you respecting John, another person had been recommended before his application, this puts that matter out of the question—but that is not all, mr A’s thinks that as the law of the United States makes the Secretary of Legation alltogether independent of the minister, he ought not to be a Relation, and he could not under any circumstances recommend to public office a person so nearly related to him. you know his delicacy of feeling upon this haed—I have written both John and Caroline upon the subject I have however omitted all he says, about his former experience & embarressments—as he has written upon that subject more fully than he ever did before. I would not wound any of their feelings.
Of his Aunt Peabodys death he writes thus, "She was next to you, one of the earliest and tenderest Friends & Gaurdians of my youth.—since that time, every reflection recollection that I have of her is of acts of kindness, to myself and to my children
"The news of her decease could not therefore but most painfully affect me, and the sentiment was deepned by that of the impression with which I knew that you must have been affected by the event. But at the close of a Life so blameless and pure as hers, death hath no sting; and the consolation for the loss of a friend can, never fail, when as in this instance, we may with equal devotion and confidence pray, not only that our last end, but that the whole tenor of our lives may be like that of the Relative we have lost."
is not this a vol’m?
I have written a long Letter—I must have a new recruit of paper; yours as ever


A Adams




